DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on February 9th, 2017 (JP 2017-022271). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated May 28th, 2019, October 17th, 2019, October 29th, 2019, November 27th, 2020, rd, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 5, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2003/0153835 A1).
Regarding claim 1, Watanabe teaches a blur compensation system comprising: 
	a first optical element on which light of an image from a predetermined position is incident and which reflects or transmits light of a specific wavelength such that an incidence angle and an emission angle of the light of the specific wavelength are different from each other (See, e.g., mirror 12 in Fig. 2 which reflects and transmits light and the light paths show that the incidence/emission angles are different); 
	a second optical element that is disposed at a position on which the light of an image which is reflected or transmitted by the first optical element is incident and reflects or transmits the light of the specific wavelength such that an incidence angle and an emission angle of the light of the specific wavelength are different from each other (See, e.g., mirror 16 in Fig. 2 which reflects and transmits light from mirror 12 and the light paths show that the emission/incidence angles are different); and 
	a third optical element that is disposed on an optical axis of the light of an image between the first optical element and the second optical element and changes a direction of the light of an image which is reflected or transmitted by the first optical element such that light of a wavelength other than the specific wavelength out of the light of an image which is reflected or transmitted by the first optical element is emitted in the same direction as the light of the specific wavelength from an emission position of the light of the specific wavelength in the second optical element (See, e.g., the combination of mirror 14 and lens 15A in Fig. 2, which is in the optical axis between mirrors 12 and 16 and changes the direction of light from the first element to be going in the same direction as the second element, and note that as the light from the light source comprises multiple wavelengths close to each other, the specific wavelength & wavelength other than the specific wavelength can be said to be virtually identical).
Regarding claim 2, Watanabe teaches the device set forth above and further teaches wherein the first optical element and the second optical element have optical characteristics with which a relationship between an incidence angle and an emission angle of the light of the specific wavelength in the first optical element and a relationship between an incidence angle and an emission angle of the light of the specific wavelength in the second optical element are substantially the same as each other (See, e.g., Fig. 2 which shows this to be true for mirrors 12 and 16 because they are both 90 degree angles between incidence and emission), and wherein the third optical element changes the direction of the light of an image which is reflected or transmitted by the first optical element such that a difference between an incidence angle of the light of the specific wavelength and an incidence angle of light of a wavelength other than the specific wavelength at an incidence position in the second optical element of the light of the specific wavelength out of the light of an image which is reflected or transmitted by the first optical element is equal to a difference between an emission angle of the light of the specific wavelength and an emission angle of light of a wavelength other than the specific wavelength at an emission position in the first optical element of the light of the specific wavelength (See, e.g., the light paths in Fig. 2 which show this to be true because the two wavelengths can be said to be virtually identical and so the difference between the angles are all 0 and thus all equal).
Regarding claims 3 and 6, Watanabe teaches the device set forth above and further teaches wherein light of an image which is displayed by a display which is disposed at the predetermined position is incident on the first optical element, and wherein the third optical element is a condensing lens (See, e.g., Fig. 2 which shows light source 11 displaying light of an image onto lens 12, and note that as cited above lens 15A is part of the third optical element and is shown to be a converging/condensing lens).
Regarding claim 5, 8, and 9, Watanabe teaches the device set forth above and further teaches wherein the first optical element is a mirror that reflects the light of the specific wavelength such that an incidence angle and a reflection angle of the light of the specific wavelength are different from each other (See, e.g., mirror 12 in Fig. 2 and the light paths), and wherein the second optical element is a mirror that has substantially the same optical characteristics as the mirror (See, e.g., mirror 16 in Fig. 2 and note that they at least share the same optical characteristic of being a mirror).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2003/0153835) in view of Fujita et al. (US 2017/0269364 A1).
Regarding claims 4 and 7, Watanabe teaches the device set forth above and further teaches wherein light of an image which is output from a projector which is disposed at the predetermined position is incident on the first optical element (See, e.g., light source 11 in Fig. 2 which projects an image onto the first mirror 12), but lacks an explicit disclosure wherein the third optical element is a diffusing screen.
	However, in an analogous projecting field of endeavor Fujita teaches the use of a diffusing panel/screen in an optical path before reflecting elements (See, e.g., Fig. 1 and paragraph [0072]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Watanabe to include a diffusing panel/screen between the light source and mirror 12, as taught by Fujita, for the purpose of reducing unwanted glare and making the light more uniform as it enters the optical system. Note that as modified, the third optical element is now considered to be the combination of mirror 14, lens 15A, and this diffusing panel/screen, and insofar as mirror 14 is in the optical axis between mirrors 12 and 16 the third optical element is still “disposed on an optical axis of the light of an image between the first optical element and the second optical element and changes a direction of the light of an image which is reflected or transmitted by the first optical element” but as it also includes the diffusing panel/screen the limitation “wherein the third optical element is a diffusing screen” this part of the limitation is met as well. 
Regarding claim 10, Watanabe in view of Fujita teaches the device set forth above and further teaches wherein the first optical element is a mirror that reflects the light of the specific wavelength such that an incidence angle and a reflection angle of the light of the specific wavelength are different from each other (See, e.g., mirror 12 in Fig. 2 and the light paths), and wherein the second optical element is a mirror that has substantially the same optical characteristics as the mirror (See, e.g., mirror 16 in Fig. 2 and note that they at least share the same optical characteristic of being a mirror).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872